EXHIBIT 10.42
NOTE MODIFICATION AGREEMENT
(Term Note)
          THIS NOTE MODIFICATION AGREEMENT is made and entered into as of
December 31, 2009, by and between ORWELL NATURAL GAS COMPANY, an Ohio
corporation, as the borrower (the “Borrower”), and THE HUNTINGTON NATIONAL BANK
(the “Bank”).
WITNESSETH:
          WHEREAS, the Borrower heretofore executed a Promissory Note dated
December 9, 2008 (the “Note”) in favor of the Bank in the stated principal
amount of Four Million Six Hundred Three Thousand Three Hundred Twenty and
98/100 Dollars ($4,603,320.98), which Note shall be attached to this Note
Modification Agreement and held by Bank;
          WHEREAS, as of the date hereof, the outstanding principal balance of
the Note is $4,333,938.83 and the Note matured on November 30, 2009, at which
time the outstanding principal and accrued and unpaid interest became due and
payable; and
          WHEREAS, pursuant to an Amended and Restated Loan Agreement of even
date herewith, the Borrower and the Bank have agreed to modify the interest rate
applicable under the Note and extend the maturity date of the Note.
          NOW THEREFORE, by mutual agreement of the parties and in consideration
of the premises and intending to be legally bound hereby, the parties agree as
follows:
          1. The Note is hereby amended as follows:

  (a)   The maturity date shall be extended to November 28, 2010; and

  (b)   The interest rate shall be modified to the Index rate for a LIBO Rate
Interest Period of one month, plus 3.00 percentage points, subject to a LIBO
Rate floor of 1.00 percentage point.

          2. Except for the above modifications, the Note and all the terms and
conditions thereof and all the loan documents executed in connection therewith
remain in full force and effect.
          3. The parties intend that no novation has occurred with respect to
the indebtedness evidenced by the Note.

 



--------------------------------------------------------------------------------



 



          4. This Note Modification Agreement may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          5. Power to Confess Judgment. The Borrower hereby irrevocably
authorizes any attorney-at-law, including an attorney employed by or retained
and paid by the Bank, to appear in any court of record in or of the State of
Ohio, or in any other state or territory of the United States, at any time after
the loans or any of the other obligations evidenced by the Note become due,
whether by acceleration or otherwise, to waive the issuing and service of
process and to confess a judgment against the Borrower in favor of the Bank,
and/or any assignee or holder hereof for the amount of such loans and any of
such other obligations then appearing due from the Borrower under the Note and
this Note Modification Agreement, together with costs of suit and thereupon to
release all errors and waive all right of appeal or stays of execution in any
court of record. The Borrower hereby expressly (i) waives any conflict of
interest of the attorney(s) retained by the Bank to confess judgment against the
Borrower upon the Note and this Note Modification Agreement, and (ii) consents
to the receipt by such attorney(s) of a reasonable legal fee from the Bank for
legal services rendered for confessing judgment against the Borrower upon the
Note and this Note Modification Agreement. A copy of the Note and this Note
Modification Agreement, certified by the Bank, may be filed in each such
proceeding in place of filing the original as a warrant of attorney.
          The Borrower acknowledges that it has read and understood all the
provisions of this Note Modification Agreement, including the confession of
judgment and waiver of jury trial, and has been advised by counsel as necessary
or appropriate.
[SIGNATURES APPEAR ON THE NEXT PAGE]

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO NOTE MODIFICATION AGREEMENT]
          IN WITNESS WHEREOF, the Borrower and the Bank, intending to be legally
bound, have executed this Note Modification Agreement as of the day and year
first above written with the intention that this Note Modification Agreement
shall constitute a sealed instrument.



     WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

            BORROWER:

ORWELL NATURAL GAS COMPANY
      By:   /s/ Richard M. Osborne     (Seal)     Name:   Richard M. Osborne   
    Title:   Chairman/CEO        BANK:

THE HUNTINGTON NATIONAL BANK
      By:   /s/ Bruce G. Shearer         Name:   Bruce G. Shearer       
Title:   Senior Vice-President     

-3-